IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41129

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 398
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 25, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KATHERINE RENEE POE, aka                         )     THIS IS AN UNPUBLISHED
KATHERINE RENEE SHATTO,                          )     OPINION AND SHALL NOT
KATHERINE RENEE JOHNSON,                         )     BE CITED AS AUTHORITY
KATHRINE RENEE POE, RENEE POE,                   )
RENEE JOHNSON,                                   )
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of seven years, with two years
       determinate, for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Katherine Renee Poe pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c). The district court sentenced Poe to a unified term of seven years, with two years
determinate. Poe appeals, contending her sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,



                                                1
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Poe’s judgment of conviction and sentence are affirmed.




                                                   2